Exhibit 99.1 VIA SEDAR February 28, 2011 Alberta Securities Commission British Columbia Securities Commission Saskatchewan Securities Commission Manitoba Securities Commission Autorité des Marches Financiers Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Superintendent of Securities, Prince Edward Island Securities Commission of Newfoundland Dear Sirs: Re:Baytex Energy Corp. We are pleased to advise you of the details of the upcoming meeting of the Security Holders of BAYTEX ENERGY CORP.: ENERGY CORP.: Meeting Type: Annual General Meeting CUSIP: 07317Q105 Meeting Date: May 17, 2011 Record Date of Notice: March 28, 2011 Record Date of Voting: March 28, 2011 Beneficial Ownership Determination Date: March 28, 2011 Class of Securities Entitled to Receive Notice: Common Shares Class of Securities Entitled to Vote: Common Shares Meeting Location: Calgary, AB We are filing this information in compliance with the Canadian Securities Administrators’ National Instrument 54 – 101 regarding Shareholder Communication, in our capacity as the agent for BAYTEX ENERGY CORP. Regards, “JUNE LAM” June Lam Account Manager, Client Services cc: CDS & Co.
